Case 1:19-cv-06671-VEC Document 3 Filed 07/17/19 Page 1 of 2

\o 440 (Rey, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
JUDGE CAPRON!

Thomas D. Kraemer

 

Plaintifi(s)

)
)
)
)
)
The City of New York; NYPD; DOI: DO! Inspector Aridrew Guinan; District Civil Action No.
Counsel 37; U.S. Marshal; Michael Edelstein; Mickey Cekovic; Lisa Spitale Esq;

Marcie Romberger Esq; Shannon Moore Esq; Amy (Fantno) DeRaymond; )

Attorney Ray DeRaymond; County of Nonhampton Office of the County }

Executive; Northampton County Court; Northampton County MH/MR; )

Milestones Community Healthcare Inc; Northampton County Sheriff; Deputy >}

Gretchen Kraemer; The Easton Area School District; Freya Koger Ph.D; The

City of Easton; Easton Potice; CVS Health Corporate; Dr. Xequiel Hernandez; )

DermOne; Dr. Cha J. Yu; Et Al.

Defendants SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

SEE ATTACHED DEFENDANT LIST

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

THOMAS D. KRAEMER
145 WEST 71 ST APT 8G NY NY 10023

If you fail to respond, judgment by default will be entered against you for the relief demanded i in the complaint.
You also must file your answer or motion with the court.

7 RYBY J. KRAJICK

 

 

 teliads ‘4
Date: #4 l 1204 , Séolaturof Clerk or Deputy Clerk

 
Case 1:19-cv-06671-VEC Document 3 Filed 07/17/19 Page 2 of 2

DEFENDANTS

L. Defendant City of New York.

Zachary W. Cartier
2. Defendant
3. Defendant
4, Defendant
5, Defendant District Counsel 37
6. Defendant US Marshal SONY
7. Defencant Michael Edetstein
8. Defendant Mickey Cekovic CFO
$, Defendant Attorney Lisa Spitale
10. Defendant Attorney Marcie Romberger

11. Defendant

12. Defendant
13. Defendant

Attorney Shannon Moore

Amy (Fontno) DeRaymond
Attomey Ray DeRaymond

14, Defendants Attention: Lamont McClure

15, Defendant
16, Defendant
17. Defendant
18, Defendant
19, Defendant

20, Defendant

21. Defendant
22, Defendant
23. Defendant
24, Defendant
25, Defendant

26. Defendant

27. Defendant

Northampton County Court

Corporation Counsel [00 Church St. NY NY 10007

NYPD 1 Police Plaza Path, NY,NY 10007
DOT 80 Maiden lane NY NY §G038
DOL Inspector Andrew Guinan

AFSCME, AFL-CIO [25 Barclay St, NY, NY 10007

300 Pearl St. Suite 400 NY, NY £0007

2207 Coney Island Avenue Brooklyn, NY 11223

Pitta & Bishop LLC §20 Broadway New York, NY 10271

680 Wolf Ave Easton PA [8042 Attorney ID 94297

323 Lenape Drive Berwyn PA 19312

PA State Education Association Southeastern Region Office
1512 Medantet Drive West Chester, PA [9380

423 Vista Drive Easton PA 18042
Gross McGinley PO Box 4060 Allentown, PA 18105 Attorney ID 7913

PA Northampton County Office of the County Executive
669 Washington Street Easton, Pennsylvania 18042
669 Washington St. Easton PA 18042

Northampton County MH/MR $20 East Broad St. Bethlehem PA [8018
Milestones Community Healthcare Inc. 614 N Easton Rd Glenside PA 19038 (A provider 50 Facility}

Northampton County Sheriff
Deputy Gretchen Kraemer

Freya Koger Director:

(i) Lehigh Transition Services
(ii) SPIN

Easton Area School District
CVS Health Corporate

Dr. Xequicl Hernandez
DermOne

Dr. Cha J. Yu

The City of Easton

Easton Police

669 Washington St. Faston, PA 18042
669 Washington St. Easton, PA 18042

lacocea Hall E11 Research Drive Bethlehem, PA 18015
10561 Drummond Rd. Phila., PA 19§54

1801 Bushkili Dr Easton, PA 18040

One CVS Drive Woonsocket, Rhode Island 02895

3213 Nazareth Rd., Easton, PA 18045 #MD446737

712 Fast Bay Avenue Suite]9 Manahawkin NJ 08050
Warren Hospital 185 Roseberry St. Phillipsburg, NJ 08865

123 South Third Street Easton, Pennsylvania 8042
The City of Easton is a municipal corporation.

646-610-5000
646-610-5000
212-825-5900

212-815-1000
212-331-7200
718-627-2980
212-652-3890

610-258-3757
610-725-8440
610-430-6150

610-330-0419
610-820-5450

610-829-6359
610-559-3000
610-974-7555
215-884-3982
610-559-3084
610-559-3084

610-758-3225
844-774-6226

888-607-4287
610-559-2060
855-321-3376
908-859-6782

610-250-6600

The Mayor appoints departmental directors with the advice and consent of the council.

The Mayor has the discretion to remove the department heads.
Individually and in their Official Capacity.
48 N 4th St, Easton, PA 18042.

610-759-2200

 
